J-S43043-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    C.R.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    A.R.                                       :
                                               :
                       Appellant               :   No. 100 MDA 2019

               Appeal from the Order Entered December 19, 2018
      in the Court of Common Pleas of Cumberland County Civil Division at
                              No(s): 2018-03373


BEFORE:      GANTMAN, P.J.E., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                        FILED OCTOBER 07, 2019

        Appellant, A.R. (“Father”), appeals from the order entered December

19, 2018 in the Court of Common Pleas of Cumberland County, which granted

C.R. (“Mother”) primary physical custody of their two sons: D.R., born in

November 2014, and B.R., born in October 2016 (collectively, “the

Children”).1    The trial court also gave Mother permission to relocate with the

Children to Baltimore County, Maryland. After careful review, we affirm.
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 While the subject order was dated December 14, 2018, notice pursuant to
Pa.R.C.P. 236(b) was not provided and docketed until December 19, 2018.
An order will be deemed to be entered on “the day on which the clerk makes
the notation in the docket that notice of entry of the order has been given as
required by Pa.R.C.P. 236(b).” Pa.R.A.P. 108(b). Our Supreme Court has
held that “an order is not appealable until it is entered on the docket with the
required notation that appropriate notice has been given.” Frazier v. City of
Philadelphia, 557 Pa. 618, 621, 735 A.2d 113, 115 (1999).
J-S43043-19



       Mother and Father were married in January 2013 and separated in March

2018.2 While married, Father and Mother also had partial custody of Father’s

two children from his prior marriage: Q.R. and J.R., who were twelve and

eleven years old, respectively, at the time of the custody hearing. Upon the

parties’ separation, at Mother’s request, Father vacated the marital home,

which is located in Mechanicsburg, Pennsylvania.3

       Father initially had trouble finding suitable housing for himself and the

Children. After the separation, Father moved into his uncle’s three-bedroom

home. However, this living arrangement did not work out as D.R. had an

allergic reaction to Father’s uncle’s dog. Thus, Father leased a two-bedroom

apartment in Mechanicsburg to have overnight custody of the Children.

Mother had primary custody of the Children during this transition.               Once

settled   in   his   apartment,     Father     upheld   the   equally-shared   custody

arrangement.

       On April 11, 2018, Mother filed a Complaint to seek primary custody of

the Children. Conciliation proceedings were held resulting in orders for shared

physical custody in the form of an alternating 2-2-3 schedule. See Orders

5/23/18 and 9/12/18. The parties had difficulty with this arrangement due to




____________________________________________


2The parties were still married at the time of the hearing on Mother’s custody
and relocation petition. N.T. at 26.

3The parties disagree on whether there was adequate discussion on whether
Father could live in the marital home together to make the transition easier.

                                           -2-
J-S43043-19



frequent exchanges of the Children, the lack of stability and consistency, as

well as poor communication and hostility between the parties.

     Mother served Father with notice of proposal to relocate with the

Children from Cumberland County, Pennsylvania to Baltimore County,

Maryland.   Father filed a counter-affidavit noting his objection to the

proposed relocation on September 26, 2018.      The trial court conducted a

hearing on December 14, 2018.

     Mother testified that the main reason to relocate to Maryland was to

return to her hometown where she would have support from her parents and

and allow the Children to grow up with her extended family.        Mother also

claimed that relocating would give her the potential for a promotion at her

current employment position in medical sales and give her the opportunity to

work in a more condensed territory. While Mother acknowledged that she was

not promised any change in title or salary in connection with the relocation,

she testified that relocation would expand her advancement opportunities as

she is next in line to be promoted to region training manager, but needs to

live near a major city to be promoted. Mother currently earns a base salary

of $82,000 along with sales commission that varies year-to-year.

     Specifically, Mother testified that she was requesting to relocate sixty

miles to Sparks, Maryland, where she and the Children would initially be

residing with her mother; Mother asserted that the travel time between that

residence and Father would be one hour “door-to-door.” Notes of Testimony




                                    -3-
J-S43043-19



(N.T.), 12/14/18, at 55.    Mother planned to get a home of her own, but

claimed she cannot do so until the marital residence in Mechanicsburg is sold.

      In addition, Mother presented the expert testimony of Jamie Orris,

therapist, Winding Creek Counseling Services. Since May 2018, Ms. Orris had

been providing counseling services to D.R., who was exhibiting aggressive

behavior and tantrums. Ms. Orris expressed concern as to Father’s reported

use of corporal punishment. See Plaintiff’s Exhibit 2.

      Father also testified on his own behalf to request equally-shared custody

of the Children and challenge Mother’s proposed relocation. Father claimed

the relocation would not only separate him from the Children, but also

separate the Children from their siblings, Q.R. and J.R. While Father admitted

that he has not had consistent custody of Q.R. and J.R. since his separation

with Mother, he fully intended to resume his shared custody of his older

children as well once he was able to move into a more spacious home. Father

testified that he wanted to purchase a home that would allow him to live near

all four of his children. Father is currently employed in a data management

position, earning $85,000 annually, with flexibility that allows him to work

from home two days a week while caring for the Children.

      Given the distance between the parties, Father asserted that the

relocation would “dramatically” impact the Children’s relationship with Father

and their siblings. N.T. at 104-105. Father asserted that the distance between

the parties’ would be significant (approximately 90 minutes) as traffic into the

Maryland area would lengthen the commute. Father was concerned that he

                                     -4-
J-S43043-19



would not get the chance to coach the Children’s sporting teams or be involved

in after-school events like chorus. Father asserted that he wanted to be an

involved parent but would be prevented from doing so with a custody schedule

where he only would see the Children every other weekend.

      Father criticized Mother’s suggestion that the relocation to Maryland

would provide the Children with better family support. Although Father does

not have a strong relationship with his parents, he asserted that he has a

strong support in the area from his brother, uncle, and the Children’s

godparents. Father also pointed out that Mother’s family visit the Children in

central Pennsylvania often so the frequency of contact with Mother’s family

would not change significantly if her relocation request was denied.

      Father acknowledged that the parties need to seek to determine why

D.R. has been exhibiting aggressive behavior. Father pointed out that D.R.’s

anger issues started at the birth of his younger brother, B.R. and his

aggression has primarily been directed at B.R. In addition, Father notes that

B.R. exhibits separation anxiety when leaving his parents. Father admitted to

giving B.R. spankings sparingly as a form of discipline, but admitted he was

receptive to trying other avenues of discipline.    Father indicated that he

wanted to show B.R. how to be respectful of his mother and family members.

      Father presented the testimony of Kayla Lingle, Cumberland County

Children and Youth intake caseworker.      Ms. Lingle testified she met with

Mother and Father after the agency received a referral for a child abuse

investigation.   Ms. Lingle determined that the case against Father was

                                    -5-
J-S43043-19



unfounded, noting that she observed Father engage with the Children and

appropriately discipline B.R. during her visit.

      Moreover, Father presented the testimony of M.C.B., his ex-wife and

mother of his two older children, Q.R. and J.R. M.C.B. confirmed that she has

shared exercised equal custody rights with Father for eight years and they

have been able to effectively co-parent Q.R. and J.R. While M.C.B. admitted

that Father was a “disciplinarian,” she primarily characterized Father as a

“caring and affectionate” parent who was “always for the best interests of the

children.” N.T. at 128. In addition, M.C.B. confirmed that Q.R. and J.R. have

been taking the separation from the Children “quite hard” as they could not

see the Children for extended periods of time. Id. at 131.

      At the conclusion of the hearing, by order dated December 14, 2018,

and entered December 19, 2018, the trial court granted Mother permission to

relocate with the Children to Baltimore County, Maryland.

      The court further awarded the parties shared legal custody and Mother

primary physical custody of the Children subject to Father’s partial physical

custody.   Until D.R. is enrolled in school, the court granted Father partial

physical custody every other Wednesday from 6:00 p.m. until Sunday at 6:00

p.m., three non-consecutive one-week periods from Sunday at 6:00 p.m. until

the following Sunday at 6:00 p.m. upon thirty-days written notice to Mother,

and other times as agreed by the parties.

      Upon D.R. being enrolled in school, the court also granted Father partial

physical custody every other Wednesday from 6:00 p.m. until Sunday at 6:00

                                      -6-
J-S43043-19



p.m. However, beginning the first Sunday after school ends for the summer

until the second Sunday before school begins in the fall, Father will have

custody on a week on-week off basis, with the exchange to take place Sunday

at 6:00 p.m.; and other times as the parties agree. The court also provided

for, among other things, transportation by the party relinquishing custody,

liberal telephone contact on a reasonable basis, as well as a holiday schedule.

       On January 15, 2019, Father filed a notice of appeal along with a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). Father raises the following issues for our review:

       1. Should the lower [c]ourt’s [o]rder granting Mother’s [p]etition
          to relocate be reversed where its consideration of the relevant
          factors was based on factual findings and inferences that were
          either not supported by or contradicted by the evidence in the
          record?

       2. Should the lower [c]ourt’s [o]rder eliminating the 2-2-3
          custody schedule in favor of awarding Mother primary physical
          custody be reversed because the factual findings and
          inferences that the [c]ourt relied on were not supported by the
          record, resulting in a custody schedule that is not in the best
          interests of the children?

Father’s Brief at 3-4.4

       In custody cases under the Child Custody Act, (“the Act”), 23 Pa.C.S.

§§ 5321-5340, our standard of review is as follows:

       In reviewing a custody order, our scope is of the broadest type
       and our standard is abuse of discretion. We must accept findings
       of the trial court that are supported by competent evidence of
       record, as our role does not include making independent factual
____________________________________________


4 While Father states the issues somewhat differently in his Rule 1925(b)
statement, we find that he has preserved his challenges to the custody order.

                                           -7-
J-S43043-19


     determinations. In addition, with regard to issues of credibility
     and weight of the evidence, we must defer to the presiding trial
     judge who viewed and assessed the witnesses first-hand.
     However, we are not bound by the trial court’s deductions or
     inferences from its factual findings. Ultimately, the test is whether
     the trial court’s conclusions are unreasonable as shown by the
     evidence of record. We may reject the conclusions of the trial
     court only if they involve an error of law, or are unreasonable in
     light of the sustainable findings of the trial court.

C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa.Super. 2012) (citation omitted); see

also E.R. v. J.N.B., 129 A.3d 521, 527 (Pa.Super. 2015) appeal denied, 635

Pa. 754, 129 A.3d 521 (2016). This Court consistently has held:

     [t]he discretion that a trial court employs in custody matters
     should be accorded the utmost respect, given the special nature
     of the proceeding and the lasting impact the result will have on
     the lives of the parties concerned. Indeed, the knowledge gained
     by a trial court in observing witnesses in a custody proceeding
     cannot adequately be imparted to an appellate court by a printed
     record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa.Super. 2006) (quoting Jackson

v. Beck, 858 A.2d 1250, 1254 (Pa.Super. 2004)). In addition,

     [a]lthough we are given a broad power of review, we are
     constrained by an abuse of discretion standard when evaluating
     the court’s order. An abuse of discretion is not merely an error of
     judgment, but if the court’s judgment is manifestly unreasonable
     as shown by the evidence of record, discretion is abused. An
     abuse of discretion is also made out where it appears from a
     review of the record that there is no evidence to support the
     court’s findings or that there is a capricious disbelief of evidence.

M.A.T. v. G.S.T., 989 A.2d 11, 18-19 (Pa.Super. 2010) (en banc) (citations

omitted).




                                     -8-
J-S43043-19



      The paramount concern in any custody case decided under the Act is

the best interests of the child. See 23 Pa.C.S. §§ 5328, 5338. Section 5323

of the Act provides for the following types of awards:

      (a) Types of       award.—After considering the factors set forth in
      section 5328        (relating to factors to consider when awarding
      custody), the       court may award any of the following types of
      custody if it is   in the best interest of the child:

          (1) Shared physical custody.

          (2) Primary physical custody.

          (3) Partial physical custody.

          (4) Sole physical custody.

          (5) Supervised physical custody.

          (6) Shared legal custody.

          (7) Sole legal custody.

23 Pa.C.S. § 5323(a).

      Section 5328(a) sets forth the best interest factors that the trial court

must consider in doing so.         See E.D. v. M.P., 33 A.3d 73, 79-80 n.2

(Pa.Super. 2011). Section 5328(a) of the Act provides as follows:

      § 5328. Factors to consider when awarding custody

      (a) Factors.—In ordering any form of custody, the court shall
      determine the best interest of the child by considering all relevant
      factors, giving weighted consideration to those factors which
      affect the safety of the child, including the following:

             (1) Which party is more likely to encourage and permit
      frequent and continuing contact between the child and another
      party.


                                        -9-
J-S43043-19


            (2) The present and past abuse committed by a party or
     member of the party’s household, whether there is a continued
     risk of harm to the child or an abused party and which party can
     better provide adequate physical safeguards and supervision of
     the child.

           (2.1) The information set forth in section 5329.1(a)(1) and
     (2) (relating to consideration of child abuse and involvement with
     protective services).

           (3) The parental duties performed by each party on behalf
     of the child.

          (4) The need for stability and continuity in the child’s
     education, family life and community life.

           (5) The availability of extended family.

           (6) The child’s sibling relationships.

            (7) The well-reasoned preference of the child, based on the
     child’s maturity and judgment.

          (8) The attempts of a parent to turn the child against the
     other parent, except in cases of domestic violence where
     reasonable safety measures are necessary to protect the child
     from harm.

           (9) Which party is more likely to maintain a loving, stable,
     consistent and nurturing relationship with the child adequate for
     the child’s emotional needs.

           (10) Which party is more likely to attend to the daily
     physical, emotional, developmental, educational and special
     needs of the child.

           (11) The proximity of the residences of the parties.

          (12) Each party’s availability to care for the child or ability
     to make appropriate child-care arrangements.

            (13) The level of conflict between the parties and the
     willingness and ability of the parties to cooperate with one

                                    - 10 -
J-S43043-19


      another. A party’s effort to protect a child from abuse by another
      party is not evidence of unwillingness or inability to cooperate with
      that party.

          (14) The history of drug or alcohol abuse of a party or
      member of a party’s household.

          (15) The mental and physical condition of a party or
      member of a party’s household.

            (16) Any other relevant factor.

23 Pa.C.S. § 5328(a).

      Where a request for relocation of the subject child along with a parent

is involved, the trial court must consider the following ten relocation factors

set forth within Section 5337(h) of the Act:

      (h) Relocation factors.—In determining whether to grant a
      proposed relocation, the court shall consider the following factors,
      giving weighted consideration to those factors which affect the
      safety of the child:

         (1) The nature, quality, extent of involvement and duration
         of the child’s relationship with the party proposing to
         relocate and with the nonrelocating party, siblings and
         other significant persons in the child’s life.

         (2) The age, developmental stage, needs of the child and
         the likely impact the relocation will have on the child’s
         physical, educational and emotional development, taking
         into consideration any special needs of the child.

         (3) The feasibility of preserving the relationship between
         the nonrelocating party and the child through suitable
         custody arrangements, considering the logistics and
         financial circumstances of the parties.

         (4) The child’s preference, taking into consideration the
         age and maturity of the child.



                                     - 11 -
J-S43043-19


         (5) Whether there is an established pattern of conduct of
         either party to promote or thwart the relationship of the
         child and the other party.

         (6) Whether the relocation will enhance the general quality
         of life for the party seeking the relocation, including, but
         not limited to, financial or emotional benefit or educational
         opportunity.

         (7) Whether the relocation will enhance the general quality
         of life for the child, including, but not limited to, financial
         or emotional benefit or educational opportunity.

         (8) The reasons and motivation of each party for seeking
         or opposing the relocation.

         (9) The present and past abuse committed by a party or
         member of the party’s household and whether there is a
         continued risk of harm to the child or an abused party.

         (10) Any other factor affecting the best interest of the
         child.

23 Pa.C.S. § 5337(h). See E.D. supra, at 81-82 (“Section 5337(h) mandates

that the trial court shall consider all of the factors listed therein, giving

weighted consideration to those factors affecting the safety of the child”).

      Further, with regard to the custody and relocation factors, we have

stated as follows:

      . . . “All of the factors listed in [S]ection 5328(a) are required to
      be considered by the trial court when entering a custody order.”
      J.R.M. v. J.E.A., 33 A.3d 647, 652 (Pa.Super. 2011) (emphasis
      in original). Section 5337(h) requires courts to consider all
      relocation factors. E.D., supra at 81. The record must be clear
      on appeal that the trial court considered all the factors. Id. The
      record must be clear on appeal that the trial court considered all
      the factors. Id.

      Section 5323(d) provides that a trial court “shall delineate the
      reasons for its decision on the record in open court or in a written
      opinion or order.”      23 Pa.C.S.[] § 5323(d).        Additionally,

                                     - 12 -
J-S43043-19


      “[S]ection 5323(d) requires the trial court to set forth its
      mandatory assessment of the sixteen [Section 5328(a) custody]
      factors prior to the deadline by which a litigant must file a notice
      of appeal.” C.B. v. J.B., 65 A.3d 946, 955 (Pa.Super. 2013),
      appeal denied, [620 Pa. 727], 70 A.3d 808 (2013). . . .

      In expressing the reasons for its decision, “there is no required
      amount of detail for the trial court’s explanation; all that is
      required is that the enumerated factors are considered and that
      the custody decision is based on those considerations.” M.J.M. v.
      M.L.G., 63 A.3d 331, 336 (Pa.Super. 2013), appeal denied, [620
      Pa. 710], 68 A.3d 909 (2013). A court’s explanation of reasons
      for its decision, which adequately addresses the relevant factors,
      complies with Section 5323(d). Id.

A.V. v. S.T., 87 A.3d 818, 822-23 (Pa.Super. 2014).

      In its discussion on the record at the conclusion of the hearing, the trial

court addressed the custody factors pursuant to Section 5328(a), as well as

the relocation factors pursuant to Section 5337(h), stating as follows:

               THE COURT: I’m going to first go over the custody
      factors, then I’ll review the relocation factors, and then I will
      dictate a new [c]ustody [o]rder. I will be working from the Order
      of May 22nd. Some of the provisions will be the same, so if counsel
      want to pull that out to be able to follow along.

               I’ll start by saying that I’m satisfied that I’ve got two good
      parents here, and, for the most part, your children are very lucky.
      I won’t be able to say that unless you can put the acrimony behind
      the two of you, as you did with your ex-wife, and maybe -- I’m
      hopeful that that will be the case once the other issues are
      resolved with regard to the separation and the divorce. . . .

               Now, I’ll start with the -- again, I only get to make this
      decision because you asked me to. I’m not in the best position to
      make this decision. You two are. I’ve got no business sticking
      my nose into your lives unless you ask me to. I don’t tuck these
      kids in every night. I’m not with them every day. I’ll do my best
      to determine what I feel is in their best interests based upon what
      I’ve heard today.

              But you guys can tear up my [o]rder any time you want,
      and I encourage that to be done when the acrimony is behind you

                                      - 13 -
J-S43043-19


     and you are thinking rationally and can deal with what is best for
     your children. So, with that being said, I am going to go over the
     custody factors.

              Number 1, which party is more likely to encourage and
     permit frequent and continuing contact between the children and
     the other party. That favors neither. I’m satisfied that both of
     you want the other party to be in the children’s lives and that both
     of you believe that the other party is a good parent, and that’s a
     very good start.

              Number 2 [abuse of the Children] is not applicable.

             Number 3, the parental duties performed by each party
     on behalf of the children. Based upon the history, that strongly
     favors mom.

              Number 4, the need for stability and continuity in the
     child’s education, family life and community life. That favors
     neither.

              Number 5, the availability of extended family.       We’re
     talking about actual family. That favors mom.

              Number 6, the children’s sibling relationships.       That
     strongly favors dad.

              Number 7, the well-reasoned preference of the child is
     not applicable. Both children are too young to articulate that.

              Number 8, the attempts of a parent to turn the child
     against the other parent. I’m very happy to report that that is not
     applicable in this case.

              Number 9, which party is more able to maintain a loving,
     stable, consistent and nurturing relationship with the children
     adequate for their emotional needs. Both parties are capable. I
     find that that slightly favors mom.

             Which party is more likely to attend to the daily physical,
     emotional, developmental, educational and special needs of the
     child. Both parties are capable, but it does slightly favor mom
     based upon history.

             Number 11, the proximity of the parties’ residences.
     That’s not a factor currently.



                                    - 14 -
J-S43043-19


             Number 12, each party’s availability to care for the child
     or to make appropriate child care arrangements favors neither.
     Both parties are capable.

              Number 13, the level of conflict. It’s exceedingly high at
     the current time. In fact, it’s so high that effective co-parenting
     is impossible at the current time. I think both parties recognize
     that. I’m hopeful that that will improve in the future, and I believe
     that it will once the parties put aside their differences and really
     focus on the best interests of the children.

            Number 14, a history of drug and alcohol abuse of a party
     or member of a party’s household. Not applicable.

            Number 15, the mental and physical condition of a party
     or member of a party’s household. That’s not a factor.

              Number 16, any other relevant factor. I think both
     parties agree, and I certainly find as a fact[,] that the constant
     change in custody between the parties is difficult on the children.

              I will now move on to the relocation factors.

               Number 1, the nature and quality and extent of
     involvement and duration of the child’s relationship with the
     parties, siblings, et cetera. We find that the [C]hildren are very
     close and bonded with their mother. They also have a very strong
     bond with their father and their half siblings. However, the
     separation caused the father’s involvement with the [C]hildren to
     suffer until recently, and the [C]hildren’s involvement with their
     half siblings continues to suffer.

               Number 2, the age, developmental stage, needs of the
     children and the likely impact of relocation. We find that the
     relocation of the [C]hildren to Baltimore County, Maryland, will
     positively impact their lives because of the strong support system
     of [M]other’s family and their increased contact with their
     grandparents, aunt and cousin. It may, on the other hand, reduce
     somewhat the contact they are currently having with their half
     siblings.

              Number 3, the feasibility of preserving the relationship
     between the non-relocating party and the children. We are
     satisfied that the relationship between father and the [C]hildren
     can be maintained and can be strong through an appropriate



                                    - 15 -
J-S43043-19


     custody arrangement, although, obviously, not to the extent that
     dad would like or that dad is willing to have.

             Number 4, the child’s preference.           The [C]hildren’s
     preference is not applicable.

              Number 5, an established pattern of conduct to promote
     or thwart the relationship of the child with the other party. Neither
     party has attempted to thwart the relationship of the [C]hildren
     with the other party, and both parties, we are satisfied, will
     encourage the involvement of the other in the lives of their
     children.

              Number 6, whether relocation will enhance the general
     quality of life for the party seeking the relocation. In this case,
     we are satisfied that it will greatly enhance mother’s quality of life
     both financially and emotionally.

              Number 7, whether the relocation will enhance the
     general quality of life for the children. In this case, we find that it
     will enhance the general quality of life for the [C]hildren because
     of the support mother will receive and their increased contact with
     extended family.

              Number 8, the reasons and motivation of each party. We
     are satisfied that the motives of both parties in this case are
     legitimate. This is a very difficult situation. The parties were not
     able, for whatever reason, to make a go of it together. Mother’s
     strongest support system is in Baltimore County, Maryland.
     Father has ties to this area. Both want to be a substantial part of
     the [C]hildren’s lives.

              Number 9, present and past abuse is not a factor.

              Number 10, any other factor affecting the best interests
     of the children.     We’re satisfied that with the proximity of
     Baltimore County, Maryland, to this area that the move could be
     accomplished with a shared custody arrangement. However, we
     are further satisfied that the parties’ inability to co-parent and the
     adverse effect of numerous custody exchanges upon the
     [C]hildren make such an arrangement to be not in the [C]hildren’s
     best interests.

N.T., 12/14/18, at 136-41.

     In its Rule 1925(a) Opinion, the court further stated,


                                     - 16 -
J-S43043-19


            In reaching our decision, we gave due consideration to both
      the custody factors and relocation factors. 23 Pa.C.S. § 5328(a)
      and 5337(h). [See M.J.M. v. M.L.G.], 63 A.3d 331 (Pa.Super.
      2013).

             In consideration of the statutory factors, our paramount
      concern was the best interest of the children. We felt that it was
      in their best interest to continue living primarily with Mother[,]
      who unquestionably has been the nurturing parent. We also found
      that it was in their best interest to allow Mother to relocate to
      Maryland where she and the [C]hildren will be closer to their
      familial support system. [See] 23 Pa.C.S.[] § 5337(i). [See also
      S.J.S. v. M.J.S.], 76 A.3d 541 (Pa.Super. 2013). We found that
      the basis of Mother’s desire to relocate is to provide her and the
      [C]hildren with an improved lifestyle. We also found that the
      relocation is not intended to frustrate the [C]hildren’s relationship
      with Father.

T.C.O. at 3-4 (footnote omitted).

      Turning to Father’s issues on appeal, Father contends that the trial court

erred in awarding custody as its analysis of the custody factors was not

supported by the record. Father asserts,

             The lower [c]ourt vacated a shared custody schedule where
      the parties had 50/50 custody in favor of an order that awards
      Mother primary physical custody and, germane to this appeal,
      under which Father has every other Wednesday through Sunday
      during the school year once D.R. reaches kindergarten. Father
      (who the [c]ourt acknowledged was a fit parent) thus has ten day
      stretches of time without his children, and is somehow expected
      to drive his children over an hour back and forth each way to and
      from Maryland during the school week. This scheme is not in the
      best interests of the children and is derived from factual findings
      and inferences that are contrary to the evidence.

Father’s Brief at 17.

      Specifically, Father claims that the trial court erred in its analysis of and

determinations as to Section 5328(a)(3), (4), (5), (11), and (13).            As to

custody factor 3 (parental duties performed by each party on behalf of the


                                      - 17 -
J-S43043-19



child), Father challenges the court’s determination that Mother has borne

more parental responsibility, maintaining that the parties have strictly

adhered to a 50/50 custody schedule since July 2018. As to custody factor 4,

(the need for stability and continuity in the child’s education, family life and

community life), Father suggests that the court’s order “encourages chaos”

as the Children will have less frequent contact with their father and half-

siblings, and more frequent travel created by the court’s order. Id. at 18.

With regard to custody factor 5 (availability of extended family), Father

contends that the court ignored his substantial support network, including the

Children’s grandfather, uncle, and godparents.

      Moreover, as to custody factor 11 (proximity of the parties’ residences),

Father argues that the court ignored the impact of relocation on the Children

by increasing the distance between the residences of the parties. He states,

            With respect to [c]ustody [f]actor #11[,] the [c]ourt
      conclusorily stated, “That’s not a factor currently.” But the [c]ourt
      made things worse by granting the relocation. As a result of what
      the lower [c]ourt did, when D.R. reaches school age (next year),
      Father has to either forfeit his time with the children on the
      weekdays, or spend all his time in transit with them, or move to
      Maryland and abandon his older children.           By granting the
      relocation and ignoring its effect on the proximity of the parties’
      residences, the lower [c]ourt has made things substantially worse
      for these children.

Id. at 18-19 (citations omitted) (emphasis in original). As to custody factor

13 (level of conflict between the parties), Father asserts that the trial court

merely acknowledged the existence of conflict between the parties and, yet,

proceeded to issue an order guaranteed to cause more conflict.


                                     - 18 -
J-S43043-19



      Father argues that the trial court also erred in granting relocation as its

findings of fact and inferences were not supported by the record. Specifically,

Father claims that the trial court erred in its analysis of and determinations as

to Section 5337(h)(1), (2), (3), (6), (7). With regard to relocation factor 1

(the nature, quality, extent of involvement and duration of the child’s

relationship with the party proposing to relocate and with the nonrelocating

party, siblings and other significant persons in the child’s life), Father argues

that the record does not support that the finding that the Children’s

relationship with their older two siblings has suffered. He indicates,

      The only reason their time has been limited is because of the living
      arrangement Mother forced Father into. . . .In any event, Father
      and the mother of the two older siblings have made clear that
      when Father soon secures larger living quarters, he will be able to
      return to the week on, week off schedule with the older siblings[,]
      which will facilitate more consistent contact amongst all of the
      siblings. Quixotically, the lower [c]ourt’s solution to this issue-
      allowing Mother to move to Maryland- is the only thing that will
      damage the relationship amongst the siblings.

Id. at 12-13.

      As to relocation factor 2 (the age, developmental stage, needs of the

child and the likely impact the relocation will have on the child’s physical,

educational and emotional development) and factor 7 (whether relocation will

enhance the general quality of life for the children), Father reiterates that

there will be no improvement to their family relationships as the Children

already have substantial contact with Mother’s extended family and will now

have less contact with their half-siblings and Father’s extended family. Father

points out that the Children would have smaller living quarters in a shared

                                     - 19 -
J-S43043-19



three-bedroom apartment, where they would be sharing a bedroom. Lastly,

Father points to the large amount of travel time required every other

Wednesday through Friday during his custodial time.

      As to relocation factor 3 (the feasibility of preserving the relationship

between the nonrelocating party and the child through suitable custody

arrangements), Father asserts that his relationship with the Children will be

strained as “[t]he [c]ourt’s order results in Father having ten-day stretches of

non-custodial time, not to mention the fact that Father has essentially been

eliminated from the [C]hildren’s schooling.” Id. at 14.

      With regard to relocation factor 6 (whether the relocation will enhance

the general quality of life for the party seeking the relocation), Father

challenges the improvement to Mother’s quality of life as a result of relocation

to Maryland. Father highlights the amount of time Mother already spends with

her family, the fact that she does well and has a flexible schedule, and that

her title and salary would not change in Maryland. Father asserts,

      First, Mother and her family had already established the ability to
      spend significant amounts of time together. Second, Mother
      testified that she makes a “great living” in Pennsylvania, makes
      her own schedule, had no set hours, and only takes business trips
      once or twice a year and that she could dictate where those trips
      were. Third, her position and substantial salary were not changing
      in Maryland. Given the foregoing, there are no real improvements
      to her quality of life in Maryland.

Id. (citations to record omitted) (footnote omitted).

      With regard to the custody and relocation factors, we have stated that

the trial court is required to consider all such factors. J.R.M. v. J.E.A., 33


                                     - 20 -
J-S43043-19



A.3d 647, 652 (Pa.Super. 2011).        Although the court is required to give

“weighted consideration to those factors which affect the safety of the child”

pursuant to Section 5328(a), we have acknowledged that the amount of

weight a court gives any one factor is almost entirely discretionary. M.J.M.

v. M.L.G., 63 A.3d 331, 339 (Pa.Super. 2013). Critically, we acknowledge:

      It is within the trial court’s purview as the finder of fact to
      determine which factors are most salient and critical in
      each particular case. See A.D. v. M.A.B., 989 A.2d 32, 35-36
      (Pa.Super. 2010) (“In reviewing a custody order ... our role does
      not include making independent factual determinations.... In
      addition, with regard to issues of credibility and weight of the
      evidence, we must defer to the presiding trial judge who viewed
      and assessed the witnesses first-hand.”). Our decision here does
      not change that.

Id. (emphasis added). Further, we have also noted that, while the primary

caretaker doctrine is no longer viable, a court may still consider a parent’s role

as primary caretaker in its consideration of the custody factors.

      We hasten to add that this conclusion does not mean that a trial
      court cannot consider a parent’s role as the primary caretaker
      when engaging in the statutorily-guided inquiry. As discussed
      above, a trial court will necessarily consider a parent’s status as a
      primary caretaker implicitly as it considers the [S]ection 5328(a)
      factors, and to the extent the trial court finds it necessary to
      explicitly consider one parent’s role as the primary caretaker, it is
      free to do so under subsection (a)(16).

Id.

      As we construe these claims, we interpret the issues raised at their core

as disputes to the trial court’s findings of fact and determinations regarding

credibility and weight of the evidence. Father, in essence, questions the trial




                                     - 21 -
J-S43043-19



court’s conclusions and assessments and seeks this court to reweigh evidence

and/or reassess credibility to support his view of the evidence.

      Under the aforementioned standard of review applicable in custody

matters, the trial court’s findings of fact and determinations regarding

credibility and weight of the evidence are not disturbed absent an abuse of

discretion. See C.R.F., 45 A.3d at 443; see also E.R., 129 A.3d at 527. As

we stated in King v. King, 889 A.2d 630, 632 (Pa.Super. 2005), “It is not this

Court’s function to determine whether the trial court reached the ‘right’

decision; rather, we must consider whether, ‘based on the evidence

presented, given [sic] due deference to the trial court’s weight and credibility

determinations,’ the trial court erred or abused its discretion. . . .” Id. (quoting

Hanson v. Hanson, 878 A.2d 127, 129 (Pa.Super. 2005)). After a thorough

review of the record, we find no abuse of discretion.

      Further, to the extent Father challenges the weight attributed to any

factor by the trial court, we likewise find no abuse of discretion. As stated

above, the amount of weight that a trial court gives to any one factor is almost

entirely within its discretion. See M.J.M., 63 A.3d at 339.

      In the case sub judice, the trial court analyzed and addressed each of

the custody and relocation factors pursuant to Section 5328(a) and Section

5337(h). See N.T., 12/14/18, at 136-41. After careful review of the record,

we determine that the trial court’s findings and determinations are supported

by competent evidence in the record, and we will not disturb them.             See

C.R.F., 45 A.3d at 443; see also E.R., 129 A.3d at 527.

                                      - 22 -
J-S43043-19



     For the foregoing reasons, we affirm the order of the trial court.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/7/2019




                                   - 23 -